Name: Council Regulation (EEC) No 3532/82 of 21 December 1982 amending Regulation (EEC) No 3746/81 laying down the arrangements applicable to trade with Cyprus beyond 31 December 1981y
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 371 /2 Official Journal of the European Communities 30 . 12. 82 COUNCIL REGULATION (EEC) No 3532/82 of 21 December 1982 amending Regulation (EEC) No 3746/81 laying down the arrangements applicable to trade with Cyprus beyond 31 December 1981 HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 3746/81 , '31 December 1982' is hereby replaced by '30 June 1983'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 3746/81 ('), as last amended by Regulation (EEC) No 1737/82 (2), has extended the arrangements applicable to trade with Cyprus until 31 December 1982 ; Whereas the conditions justifying this extension still exist ; whereas the period of validity of the said Regu ­ lations should therefore be extended, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1982. For the Council The President O. MÃLLER (') OJ No L 374, 30 . 12 . 1981 , p . 4 . (2) OJ No L 190, 1 . 7. 1982, p . 5 .